- Produced by Pellegrini and Associates, Inc. | 134 Spring Street New York NY 10012 | (212) 925-5151 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21299 Name of Fund: Master Money LLC Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Anne Ackerley, Chief Executive Officer, Master Money LLC, 55 East 52nd Street, New York City, NY 10055. Registrant’s telephone number, including area code: (800) 221-7210 Date of fiscal year end: 03/31 Date of reporting period: 07/01/2009 – 06/30/2010 Item 1 – Proxy Voting Record – There were no matters relating to a portfolio security considered at any shareholder meeting held during the period ended June 30, 2010 with respect to which the registrant was entitled to vote. Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Master Money LLC By: /s/ Anne Ackerley Anne Ackerley Chief Executive Officer of Master Money LLC Date: August 23, 2010
